DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,203,938. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding detecting a link has failed in a parallel link configuration and then becoming operational and adjusting a metric with the failed link.

Application No. 16/724774
US Patent 8,203,938
1. A method for routing communication traffic in a network, the method 




3. The method of claim 2, wherein adjusting the one or more metrics comprises setting the one or more metrics to one or more respective values that reduce the probability of routing communication traffic over the associated one or more links to less than a threshold probability.
4. The method of claim 1, wherein adjusting the one or more metrics comprises setting at least one of the one or more metrics to a maximum metric minus an adjustment factor that is a function of the number of links in the parallel link configuration.
4. The method of claim 1, wherein adjusting the one or more metrics comprises setting at least one of the one or more metrics to a maximum metric minus an adjustment factor that is a function of the number of links in the parallel link configuration.
5. The method of claim 4, wherein the adjustment factor is equal to a base adjustment value minus a minimum link number representing a minimum number of normally operational links required in the parallel link configuration.
5. The method of claim 4, wherein the adjustment factor is equal to a base adjustment value minus a minimum link number representing a minimum number of normally operational links required in the parallel link configuration.

6. The method of claim 1, wherein adjusting the one or more metrics comprises setting metrics of all the one or more links to the same value.
7. The method of claim 1, wherein adjusting the one or more metrics comprises setting the one or more metrics to artificial values different from actual values detected on the one or more other links.
7. The method of claim 1, wherein adjusting the one or more metrics comprises setting the one or more metrics to artificial values different from actual values detected on the one or more other links.
8. The method of claim 1, further comprising propagating the adjusted one or more metrics throughout the network.
8. The method of claim 1, further comprising propagating the adjusted one or more metrics throughout the network.
9. The method of claim 8, wherein propagating the adjusted one or more metrics comprises advertising the adjusted one or more metrics according to an Interior Gateway Protocol.
9. The method of claim 8, wherein propagating the adjusted one or more metrics comprises advertising the adjusted one or more metrics according to an Interior Gateway Protocol.
10. A method for routing data, the method comprising: detecting that a link has failed in a parallel link configuration; detecting that the failed link has become operational; and in response to detecting 


11. The method of claim 10, further comprising calculating the one or more artificial metrics based on the minimum number of links.
12. The method of claim 10, further comprising configuring each router in the parallel link configuration with the 


13. The method of claim 10 wherein advertising an artificial metric before the actual metric prevents routing of traffic from other links in the parallel link configuration to the previously failed link.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468